Citation Nr: 0810175	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  07-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  He passed away in March 2002.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas, that denied the above 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that DIC benefits are warranted due to 
the veteran's death at a VA hospital in March 2002.  In June 
2007, VA settled, through its office of Regional Counsel, a 
Federal Tort Claims Act (FTCA) lawsuit.  It appears from a 
November 2007 letter from the appellant that the lawsuit 
concerned essentially the same treatment and allegations as 
are in question in the current DIC claim.  Certain medical 
records or other evidence may have been generated in 
connection with the FTCA claim, and such evidence must be 
obtained if possible.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
available records related to the FTCA 
lawsuit discussed in VA's Regional 
Counsel's June 2007 letter.  Contact 
VA's District/Regional Counsel and, if 
necessary, VA's General Counsel, to 
determine whether any additional 
evidence exists with respect to the 
FTCA lawsuit, to include any medical 
records and opinions, court documents, 
and/or settlement agreements.  Any 
relevant additional evidence which is 
not protected by privilege should be 
associated with the claims folder.

2.  Thereafter, after conducting any 
additional development deemed necessary, 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



